         Case 3:20-cv-01186-MEM Document 36 Filed 03/19/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

MODULAR STEEL SYSTEMS, INC., :
   INC.,
                             :
         Plaintiff                              CIVIL ACTION NO. 3:20-1186
                             :
         v
                             :                   (JUDGE MANNION)
WESTFIELD INSURANCE,
                             :
         Defendant

                                         ORDER
       In accordance with the court’s memorandum issued this same day, IT
IS HEREBY ORDERED THAT:
       (1) Westfield’s motion to dismiss, (Doc. 11), is GRANTED in part
            and DISMISSED AS MOOT in part.
               a. The motion is GRANTED as to Count I of the
                   Amendment Complaint, which is DISMISSED. The
                   motion is DISMISSED AS MOOT to the extent Westfield
                   seeks to dismiss Count II.
       (2) The Amended Complaint, (Doc. 7), is DISMISSED with
            prejudice;
       (3) Westfield’s motion to enforce a subpoena and compel
            production, (Doc. 34), is DISMISSED AS MOOT; and
       (4) The Clerk of Court is directed to CLOSE THIS CASE.

                                       s/ Malachy E. Mannion______
                                       MALACHY E. MANNION
                                       United States District Judge
DATED: March 19, 2021
20-1186-01-ORDER
